DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 21 and 34 contain allowable subject matter “wherein cooling air flows in a first span-wise direction through the upstream supply passage and in a second span-wise direction through the supply passage, with the second span-wise direction being from the second end toward the first end”.
In the closest prior art, Lee (U.S. Pre-Grant Publication No. 2012/0269648) discloses an airfoil for a gas turbine engine, the airfoil comprising: an outer surface defining a pressure side and a suction side extending axially between a leading edge and a trailing edge and extending radially between a first end and a second end to define a span-wise direction, with the first end (root end) radially inward of the second end (tip end) with respect to the engine centerline (as shown; figures 5, 6); and a cooling circuit (aft serpentine circuit AFT; figure 5) located within the airfoil and comprising: a radially extending supply passage (C2; figures 5, 6) fluidly coupled to a cooling air inlet passage (as shown; figure 6), an upstream supply passage (C1) fluidly coupling the cooling air inlet passage to the supply passage to fluidly couple the supply passage to the cooling air inlet passage (as shown; figures 5, 6), a near wall cooling mesh (N2; figure 5) located adjacent to and extending along a portion of the outer surface (extending along the suction side; figure 5), a radially extending opening fluidly coupling the supply passage to the near wall cooling mesh to define a fluid inlet for the near wall cooling mesh (see annotated figure 5 below); wherein cooling air flows in a first direction through the upstream supply passage in a root-to-tip direction (figure 5) and wherein the cooling air flows through the near wall cooling mesh via the fluid inlet (as shown; figure 5).

    PNG
    media_image1.png
    419
    514
    media_image1.png
    Greyscale

The claim requires the cooling air flow in the second span-wise direction to be in tip-to-root direction as the first end is the radially inner end (root) and the second end is the radially outer end (tip). The flow direction in Lee’s supply passage (C2) would not be tip-to-root direction (from second end toward the first end) because there is no guiding element in the passage to guide the flow in the tip-to-root direction. The supply flow from upstream supply passage (C1) only has radially outward, i.e., root-to-tip direction component and does not have a radially outward, i.e., tip-to-root component. Therefore, the direction of flow in supply passage C2 would have no flow component in the tip-to-root-direction.

It is noted that the parent application of the instant application, with the terminal disclaimer filed on 02/25/2022, now U.S. Patent No. 11,021,969 (App. No. 16/214,411) were allowed for the similar reasons as the reasons for allowance above.

Claim 22-33 are also allowed by virtue of their dependency on claim 21.

Claims 35-40 are also allowed by virtue of their dependency on claim 34.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auxier et al. (U.S. Patent No. 5,392,515) teaches an airfoil with a near weall cooling mesh.
Tibbott (U.S. Pre-Grant Publication No. 2014/0093392) teaches an airfoil cooling circuit with a radially extending passage between near wall cooling meshes.
Pal (U.S. Patent No. 8,764,379) teaches a airfoil cooling circuit having a portion that extends in the tip-to-root direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745